DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on June 14, 2022. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
 	Claims 1, 3-4, 11, 14, 17, and 24 are amended; claim 13 is canceled; and claims 1-12 and 14-25 are pending and have been considered below.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-8, 11-12, 14-21 and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marusich et al. (U.S. 2015/0261425).
With regard to claim 1, Marusich teaches a system (Fig. 1) comprising:
 	at least one processor (Fig. 8A, processor 810; [0069]) and memory containing instructions for execution by the at least one processor (Fig. 8A, memory 815; [0069]), the at least one processor and memory configured to implement a commerce engine and a layout modification engine ([abstract] methods and arrangements are provided for the optimized configuration of media bundles to facilitate media presentations on client devices. In particular, media bundles are submitted by content providers for displaying media presentations associated with a video or audio product); 
 	the commerce engine configured to provide an online store (Fig. 7; [0002] such physical  discs can be purchased or rented either from physical stores or online stores; [0032] the product distribution site 132 can be referred to as an online store, while the media distribution server 125 is the server with modules and databases necessary for the online store to operate; [0066] FIG. 7 illustrates one possible embodiment of tags being used within media items in an online store), the online store having a first version of a user interface for customers to access the online store ([abstract] media bundles are submitted by content providers for displaying media presentations associated with a video or audio product; [0007] The present technology can optimize the configuration of media bundles to facilitate media presentations according to the unique characteristics of client devices. A media presentation can be a collection of content arranged in a way that can be interacted with by a user operating a client device. A media presentation may be presented for playback through a media player application), the first version of the user interface having a first layout when rendered by user devices of a particular type ([abstract] The media bundles are then optimized for the formatting and presentation of media content based on the unique display and usage characteristics of the client device, and are displayed on the client device in the optimized fashion; [0009] The media bundles are optimized for the formatting and presentation of media content based on the unique display and usage characteristics of a user's client device. The optimized content can then be presented to the user via the user's client device; [0011] Each optimization takes into account the unique characteristics of a different client device. Some characteristics that can be taken into consideration are screen dimensions, screen space, types of user input available, and processor power; [0029] A client device 105 can be any type of general computing device capable of network communication with other computing devices. For example, the client device 105 can be a personal computing device such as a desktop or workstation, a business server, or a portable computing device, such as a laptop, smart phone, or tablet personal computer); and 
 	the layout modification engine configured to generate a second version of the user interface responsive to a user device accessing the online store ([abstract] methods and arrangements are provided for the optimized configuration of media bundles to facilitate media presentations on client devices; [0005] However, users today access digital media and video across a wide range of devices. While some may resemble the experience that content providers typically design for, such as a desktop computer or laptop computer, other devices may provided limited screen space and different user input configurations; [0011] each optimization takes into account the unique characteristics of a different client device…; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts; [0030] To facilitate communication with other client devices, the client device 105 can also include a communication interface configured to receive a communication, such as a request, data, etc., from another computing device in network communication with the client device 105 and pass the communication along to an appropriate module running on the client device 105), the second version of the user interface having a second layout different from the first layout when rendered by user devices of the particular type ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0011] each optimization takes into account the unique characteristics of a different client device. Some characteristics that can be taken into consideration are screen dimensions, screen space, types of user input available, and processor power; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts);
 	wherein the second version of the user interface is generated by modifying the first version of the user interface based on a geographical location associated with the user device ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0008] The resulting media presentations can provide multimedia experiences for users of client devices in different geographic regions; [0010] The elements can specify menu structure, set global parameters, define extras content such as image and video galleries, designate content to certain geographic regions, and more; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts based on the capabilities of a computing device or geographic region restrictions pertaining to a geographic region in which a computing device is located; [0059] Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States; [0065] FIG. 6 illustrates one possible embodiment of mapping rootnodes within a set of specification instructions. As described above, a &lt;rootnode&gt; element can contain content specific to a set of geographical regions).

With regard to claim 2, the limitations are addressed above and Marusich teaches wherein the second layout has a different layout density from the first layout ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0011] each optimization takes into account the unique characteristics of a different client device. Some characteristics that can be taken into consideration are screen dimensions, screen space, types of user input available, and processor power; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts).

With regard to claim 3, the limitations are addressed above and Marusich teaches wherein the modifications made to the first version of the user interface to generate the second version of the user interface include at least one of:
 	a change in layout density, wherein changing the layout density comprises using a different layout density for the second version of the user interface;
 	a change in image size for at least one image in the first user interface, wherein changing image size for a given image in the first version of the user interface includes using a different image size for that image in the second version of the user interface ([0057] In addition, the images in the concept art gallery are resized and scaled down to fit the screen and resolution of the tablet. User gestures such as a finger "swipe" across the screen are implemented into the menu navigation controls. Several other optimizations are performed based on the specification instructions in combination with the characteristics of the client device);
 	replacing at least one image in the first version of the user interface, wherein replacing a given image in the first version of the user interface includes using a different version of that image in the second version of the user interface;
 	modifying content specific to a holiday, wherein modifying content specific to a holiday includes removing holiday specific content when generating the second version of the user interface;
 	a change to a season-specific feature, wherein changing the season-specific feature includes replacing the season-specific feature in the second version of the user interface with a different season-specific feature corresponding to a season in the geographical location associated with the user device; and
 	a change to a brand specific feature, wherein changing the brand specific feature includes removing or replacing a brand specific feature in the second version of the user interface that was included in the first user interface.

With regard to claim 4, the limitations are addressed above and Marusich teaches wherein when the geographical location associated with the user device is within one of a plurality of predefined regions, the second version is generated in a manner specific to the one of the plurality of predefined regions ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0008] The resulting media presentations can provide multimedia experiences for users of client devices in different geographic regions; [0010] The elements can specify menu structure, set global parameters, define extras content such as image and video galleries, designate content to certain geographic regions, and more; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts based on the capabilities of a computing device or geographic region restrictions pertaining to a geographic region in which a computing device is located; [0059] Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States; [0065] FIG. 6 illustrates one possible embodiment of mapping rootnodes within a set of specification instructions. As described above, a &lt;rootnode&gt; element can contain content specific to a set of geographical regions).

With regard to claim 5, the limitations are addressed above and Marusich teaches further comprising:
 	a location specific conversion setting engine configured to, for each of the plurality of predefined regions, determine region-specific preferences and/or patterns and/or tendencies and/or trends from other online stores associated with the predefined region ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0010] The elements can specify menu structure, set global parameters, define extras content such as image and video galleries, designate content to certain geographic regions, and more; [0059] The &lt;rootnodes&gt; element 430 groups territory specific navigation structures together. Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States; [0065] FIG. 6 illustrates one possible embodiment of mapping rootnodes within a set of specification instructions. As described above, a &lt;rootnode&gt; element can contain content specific to a set of geographical regions. In FIG. 6, The &lt;rootnode&gt; element 640 contains content specific to the United States. The &lt;rootnode&gt; element 650 contains content specific to Mexico and Spain. Each &lt;rootnode&gt; element can contain multiple nested &lt;navnode&gt; elements that specify the content for that set of geographical regions), 
 	wherein modifying the first version of the user interface is performed based on the region-specific preferences and/or patterns and/or tendencies and/or trends associated with the one of the plurality of predefined regions ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0010] The elements can specify menu structure, set global parameters, define extras content such as image and video galleries, designate content to certain geographic regions, and more; [0059] The &lt;rootnodes&gt; element 430 groups territory specific navigation structures together. Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States; [0065] FIG. 6 illustrates one possible embodiment of mapping rootnodes within a set of specification instructions. As described above, a &lt;rootnode&gt; element can contain content specific to a set of geographical regions. In FIG. 6, The &lt;rootnode&gt; element 640 contains content specific to the United States. The &lt;rootnode&gt; element 650 contains content specific to Mexico and Spain. Each &lt;rootnode&gt; element can contain multiple nested &lt;navnode&gt; elements that specify the content for that set of geographical regions.

With regard to claim 6, the limitations are addressed above and Marusich teaches further comprising: 
 	a merchant user interface (Fig. 7; [0066] The image 700 illustrates an example screenshot of a user session as the user interacts with the online store 710) for selecting said plurality of predefined regions ([0066] within the online store 710, a user can search for an actor or character…the user can browse across the various pieces of media which are presented in the online store…).

With regard to claim 7, the limitations are addressed above and Marusich teaches wherein the merchant user interface is further configured to receive a selection (Fig. 7; [0066] A movie list 730 shows a list of movies in which Billy Crystal has been tagged. An album list 740 shows a list of albums in which Billy Crystal has been tagged. Finally, a song list 750 shows a list of albums in which Billy Crystal has been tagged. The user can browse across the various pieces of media which are presented in the online store, and investigate further, based on the &lt;tag&gt; elements in which an actor or character has been tagged), for one or more regions of the plurality of regions ([0007] depending on region-specific content that a content provider has specified depending on location; [0040] the region or territory in which the client device 105 is being operated; [0050] The specific characteristics of the device to be analyzed will vary from embodiment to embodiment, and may include type of device, screen dimensions, user inputs and gestures available on the device, the region or territory in which the user is operating the device, and more; [0059] Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States), as to which of a plurality of features of the first user interface to modify ([abstract] methods and arrangements are provided for the optimized configuration of media bundles to facilitate media presentations on client devices; [0005] However, users today access digital media and video across a wide range of devices. While some may resemble the experience that content providers typically design for, such as a desktop computer or laptop computer, other devices may provided limited screen space and different user input configurations; [0011] each optimization takes into account the unique characteristics of a different client device…; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts; [0030] To facilitate communication with other client devices, the client device 105 can also include a communication interface configured to receive a communication, such as a request, data, etc., from another computing device in network communication with the client device 105 and pass the communication along to an appropriate module running on the client device 105), and to operate the layout modification engine based on the selection ([abstract] methods and arrangements are provided for the optimized configuration of media bundles to facilitate media presentations on client devices; [0005] However, users today access digital media and video across a wide range of devices. While some may resemble the experience that content providers typically design for, such as a desktop computer or laptop computer, other devices may provided limited screen space and different user input configurations; [0011] each optimization takes into account the unique characteristics of a different client device…; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts; [0030] To facilitate communication with other client devices, the client device 105 can also include a communication interface configured to receive a communication, such as a request, data, etc., from another computing device in network communication with the client device 105 and pass the communication along to an appropriate module running on the client device 105).

With regard to claim 8, the limitations are addressed above and Marusich teaches wherein the layout modification engine is further configured to include a different version of a checkout flow in the second version of the checkout flow compared to the first version of the user interface ([0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts; [0030] To facilitate communication with other client devices, the client device 105 can also include a communication interface configured to receive a communication, such as a request, data, etc., from another computing device in network communication with the client device 105 and pass the communication along to an appropriate module running on the client device 105; [0033] The digital products can be stored in a product store database 142. The product store database 142 provides mass storage of the numerous digital products that are available for distribution (e.g. purchase or rental.) For example, digital products that have been purchased can be accessed from the product store database 142 over a communication network 110 by way of the product distribution site 132; [0055] The digital media store receives the submitted digital package, evaluates it, accepts it, and then stores the digital package in various databases within the digital media store servers. Some time later, a user browsing the media store comes across the digital package as one of the offerings in the media store. The user purchases the digital package from the media store, using a tablet computer).

With regard to claim 11, the limitations are addressed above and Marusich teaches further configured to determine the geographical location associated with the user device ([0007] a media presentation may appear different to users in specific geographic regions, depending on region-specific content that a content provider has specified depending on location. One example may be the default language that is displayed for users within a specific region; [0008] The resulting media presentations can provide multimedia experiences for users of client devices in different geographic regions; [0010] The elements can specify menu structure, set global parameters, define extras content such as image and video galleries, designate content to certain geographic regions, and more; [0024] the supplemental content can be presented in a flexible way that allows for multiple different presentation schemes and layouts based on the capabilities of a computing device or geographic region restrictions pertaining to a geographic region in which a computing device is located; [0059] Rootnode elements can be used to create navigation elements that contain content to specific geographic regions, for example, content that only appears to users within the United Kingdom and United States; [0065] FIG. 6 illustrates one possible embodiment of mapping rootnodes within a set of specification instructions. As described above, a &lt;rootnode&gt; element can contain content specific to a set of geographical regions).

With regard to claim 12, the limitations are addressed above and Marusich teaches wherein the particular type is one of personal computers and mobile devices ([0029] A client device 105 can be any type of general computing device capable of network communication with other computing devices. For example, the client device 105 can be a personal computing device such as a desktop or workstation, a business server, or a portable computing device, such as a laptop, smart phone, or tablet personal computer).

With regard to claim 14, the method claim corresponds to the system claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the method claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the method claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the method claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the method claim corresponds to the system claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the method claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 21, the method claim corresponds to the system claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 24, the method claim corresponds to the system claim 11, respectively, and therefore is rejected with the same rationale.

With regard to claim 25, the method claim corresponds to the system claim 12, respectively, and therefore is rejected with the same rationale.





Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 9-10 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Marusich et al. (U.S. 2015/0261425) in view of Mallick et al. (U.S. 2009/0187489).
With regard to claim 9, the limitations are addressed above. However, Marusich does not specifically teach:
- 	wherein the checkout flow for the second version of the user interface omits at least one step of the checkout flow included in the first version of the user interface
Mallick teaches a method and apparatus for determining a pickup location for an item selected in an online transaction based on location information or data ([abstract]; [0014] a method and apparatus for determining a pickup location for an item purchased by a client in an e-commerce (i.e. online) transaction based on the location of the client's mobile communication device). Mallick also teaches wherein the checkout flow ([0029] The process flow between the client device (e.g. the mobile communication device 130-3 in FIG. 1) as indicated by reference 310 comprises the client selecting an item or items for purchase from the web pages downloaded from the retailer server 140 and proceeding to "checkout" in order to complete the transaction. Checkout typically comprises transmitting identifier(s) for the selected item(s) (e.g. items in the user's shopping cart) and transmitting payment information (e.g. credit card or debit card) to the retailer server 140, although in some embodiments, some of the information such as the payment information may not need to be transmitted from the mobile communication device 130-3 as that information may already be stored at the retailer server 140, or may be transmitted to the retailer server 140 from a remote data storage site) for the second version of the user interface omits at least one step of the checkout flow included in the first version of the user interface ([abstract]; [0005] a method and apparatus for determining a pickup or delivery location based on a customer location and/or preferences in an e-commerce transaction for a mobile communication device in a wireless network; [0024] In the context of the present description, the term store (or stores) is used to designate the retail stores, the pickup depot 152 and the distribution center 154, or any other facilities associated with the retailer that are available of in person or in-store pickup of items purchased from the retailer; [0029] According to another embodiment, a location defined by client (i.e. a pre-defined location) is transmitted instead of the current location. The pre-defined location is set by the client and may comprise a location associated with the client or more convenient for the client, for example, the location of the client's workplace, the location of a place that the client will be visiting or attending; [0033] According to an embodiment and indicated by reference 340, the retailer server 140 is configured to provide the user with the delivery/pickup options based on the stores closest to the current location (or pre-defined location) of the user. According to another embodiment, the user is provided with the capability to preselect or predefine one or more store locations, and if one or more of the preselected stores have the item in inventory, the retailer server 140 is configured to provide the preselected store(s) with the item in stock to the mobile communication device 130 of the client). Therefore, it would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of optimizing media bundles as taught by Marusich, to have the determination of a pickup location for items selected in online transactions based on location information as taught by Mallick, to have achieved a system and method of providing media bundles presented according to unique characteristics of client devices.

With regard to claim 10, the limitations are addressed above. However, Marusich does not specifically teach:
- 	wherein a step in the checkout flow included in the first version of the user interface for entering shipping address is replaced with a step in the checkout flow included in the second version of the user interface for selecting a pickup point
Mallick teaches a method and apparatus for determining a pickup location for an item selected in an online transaction based on location information or data ([abstract]; [0014] a method and apparatus for determining a pickup location for an item purchased by a client in an e-commerce (i.e. online) transaction based on the location of the client's mobile communication device). Mallick also teaches wherein a step in the checkout flow included in the first version of the user interface for entering shipping address is replaced with a step in the checkout flow included in the second version of the user interface for selecting a pickup point ([abstract] determining a pickup location for an item selected in an online transaction based on location information; [0031] determine the location of the nearest store having the item in stock, for example, based on the current position of the mobile communication device 130 (or the pre-defined location provided by the client) and store information provided by the retailer server 140. For example, the retailer server 140 can be configured to provide location information (e.g. store address information) of the store(s) having the item available or in stock, and the mobile communication device 130 is configured to use the location information from the server 140 to determine which store is closest the current location (or the pre-defined location), for example, using a mapping program or component; [0037] the location information comprises pre-defined location information, such as, the client's home address or the client's work address. The retailer server 140 determines the location of the client based on the location information as indicated by reference 442. If client location preferences are to be considered, then processing proceeds to 424 as indicated by reference 445. Otherwise, the retailer server 140 determines the pickup location(s) based on proximity to the client as indicated by reference 444, and the location information for the available pickup location(s) is provided to the client and the checkout is completed in 430). Therefore, it would have been obvious before the effective filing date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the system of optimizing media bundles as taught by Marusich, to have the shipping address replaced with a pickup location as taught by Mallick, to have achieved a system and method of providing media bundles presented according to unique characteristics of client devices.

With regard to claim 22, the method claim corresponds to the system claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 23, the method claim corresponds to the system claim 10, respectively, and therefore is rejected with the same rationale.



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

However, upon further consideration, a new ground of rejection is made in view of the Marusich et al. (U.S.2015/0261425).

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171